Citation Nr: 1818819	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 2013 for the grant of service connection for right lower extremity radiculopathy.   

2.  Entitlement to an effective date earlier than August 28, 2013 for the grant of service connection for left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to September 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which is the Agency of Original Jurisdiction (AOJ) in this matter.    


FINDINGS OF FACT

1.  In an unappealed March 1994 rating decision, the AOJ denied the Veteran's original service connection claim for lumbar spine disability.    

2.  On October 30, 2008, VA received the Veteran's claim to reopen service connection for lumbar spine disability.

3.  In an April 2009 rating decision, which the Veteran appealed to the Board in January 2010, the AOJ denied his claim to reopen service connection for lumbar spine disability.  

4.  In the January 2014 rating decision on appeal, the AOJ granted service connection for lumbar spine disability and for secondary disabilities involving radiculopathy into the lower extremities, assigning effective dates for service connection of October 30, 2008 for lumbar spine disability and of August 28, 2013 for bilateral lower extremity radiculopathy (later changed to August 21, 2013 for right lower extremity radiculopathy).  

5.  Medical evidence indicates that the Veteran had bilateral lower extremity radiculopathy due to lumbar spine disability at the time of his October 30, 2008 claim to reopen service connection for lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of October 30, 2008, for the award of service connection for right lower extremity radiculopathy, have been met.  38 U.S.C. §§ 5108, 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

2.  The criteria for an earlier effective date of October 30, 2008, for the award of service connection for left lower extremity radiculopathy, have been met.  38 U.S.C. §§ 5108, 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to decide the issues below.  

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159 for the issues decided below.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues.





II.  Earlier Effective Date

The Veteran claims entitlement to an earlier effective date for the award of service connection for bilateral lower extremity radiculopathy due to service-connected lumbar spine disability.    
    
The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek service connection.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

In January 1993, the Veteran filed an original service connection claim for back disability.  The AOJ denied the claim in a February 1994 rating decision the Veteran did not appeal.  This decision became final, therefore.  38 C.F.R. § 20.302.  Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  
38 C.F.R. § 3.156(a).

On October 30, 2008, the Veteran filed a claim to reopen service connection for lumbar spine disability.  In an April 2009 rating decision, which the Veteran appealed to the Board in January 2010, the AOJ denied his claim.  During the pendency of the appeal, in the January 2014 rating decision now on appeal, the AOJ granted service connection for lumbar spine disability and for secondary disabilities involving radiculopathy into the lower extremities.  The AOJ assigned an effective date for service connection of October 30, 2008 for lumbar spine disability, but the AOJ assigned an effective date for service connection of August 28, 2013 for lower extremity radiculopathy (later changed to August 21, 2013 for right lower extremity radiculopathy).  The AOJ found that the evidence of record did not indicate compensable lower extremity radiculopathy prior to August 2013.  The Veteran differs, and asserts that October 30, 2008 should be the effective date of service connection for lower extremity radiculopathy, as it has been for lumbar disability.  The Board agrees. 

The claim subject to this appeal - the Veteran's October 30, 2008 claim to reopen service connection for lumbar spine disability - encompasses the immediate lumbar spine disease then documented (spinal stenosis and degenerative joint and disc disease) and the neurological symptoms related to spinal disability which he then complained of.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-42, Note (1); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim).  Indeed, in its January 2014 grant of service connection, the AOJ considered the October 2008 claim as one for lumbar and associated neurological disabilities.  

Further, the medical evidence demonstrates that, at the time of the October 30, 2008 claim to reopen, the Veteran had at least mild radiculopathy related to spinal disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This is documented in private medical evidence dated in July and August 2007, which was submitted into the record years after the October 2008 claim to reopen, and in a VA compensation examination report dated in February 2009, which relies on the earlier-dated private medical evidence.  For example, a July 2007 medical report from the Veteran's treating private neurosurgeon details his lumbar spinal disorder and consequent numbness, tingling, and "crushing" radiating pain into the hips, buttocks, thighs, calves, and feet.  The report discusses spinal surgery for the symptoms, which the Veteran underwent years later.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

Thus, the Board finds that the Veteran's October 30, 2008 claim to reopen service connection contemplated lower extremity neurological disability due to a lumbar spine disorder.  The Board also finds that medical evidence now of record documents the existence - prior to the claim to reopen service connection - of compensable lower extremity neurological disability.  Therefore, the appropriate effective date here is October 30, 2008.  This accords with 38 C.F.R. § 3.400 because the date of claim to reopen service connection was "later" than the date of onset (i.e., "the date entitlement arose") of lower extremity radiculopathy.  
38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).    







	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of October 30, 2008, for the grant of service connection for right lower extremity radiculopathy, is granted. 

An effective date of October 30, 2008, for the grant of service connection for left lower extremity radiculopathy, is granted.  




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


